Citation Nr: 9920404	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  From the period of May 1970 to April 1971, he served 
in Southeast Asia.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a rating greater than 50 
percent for PTSD was denied.  The veteran appeals this 
decision.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. The veteran's PTSD is manifested by violent temper 
attacks, suicidal ideations, persistent danger of hurting 
himself and others, and persistent delusions or 
hallucinations.  

3.  The veteran's PTSD disorder renders him demonstrably 
unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an increased evaluation, of 100 percent, for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.130 Diagnostic Code 9411 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded. A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Board is satisfied that all relevant facts pertaining to 
the PTSD disability have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his PTSD disability has worsened 
and warrants an increased disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Service connection for PTSD was granted via a rating decision 
of April 1992.  An evaluation of 10 percent was assigned.  A 
rating decision of December 1993 increased this evaluation to 
30 percent.  With a 100 percent rating assigned from May 1993 
through June 1993 due to hospitalization for his PTSD.  The 
veteran contends that his PTSD is currently more severe than 
currently evaluation.  After a review of the evidence, the 
Board finds that the criteria for an increased rating to 100 
percent for post traumatic stress disorder is met and that an 
increased rating is warranted.  38 C.F.R. § 4.130 (1998).

The severity of PTSD is currently ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998).  Under this criteria, 
a 50 percent rating would be appropriate if the disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The most recent VA PTSD examination report, of May 1998, 
indicates that the veteran reported for the examination 
"boiling with anger [and] shouting at the top of his 
voice."  The veteran "launched into a tirade", as a prior 
VA examination did not lead to an award of an increased 
rating.  As a result of his demeanor and shouting, people in 
surrounding offices came to the examiner's office to ask 
whether he felt as though it was necessary for the Security 
Police to be called.  The examiner was able to calm the 
veteran down and proceed with the examination without the 
need to call the police and by the end of the examination, 
the veteran was friendly, smiling and wishing the examiner 
well.

The report indicates that, while the veteran did not show a 
loosening of associations, he did exhibit a degree of 
rambling.  The examiner noted that he would not talk about 
his Vietnam experiences or watch war movies; however, the 
examiner reported that the veteran has troubling intrusive 
thoughts that come approximately four times a day and trouble 
him constantly to the point that he displays a lack of 
attention and he is left in a state of stress and irritation.  
The veteran complained of nightmares occurring two or three 
times a month.  The report further indicates that during 
these nightmares he yells a great deal and moves around in 
bed.  The nightmares cause his wife to get out of bed and 
stay in another room until he calms down.  

The examination report also indicates that he experiences 
flashbacks eight to ten times per month.  During these 
flashbacks, he relives his experiences in Vietnam. He stated 
that after returning from Vietnam he experienced difficulty 
maintaining relationships with others and could not associate 
with those who had not been in Vietnam.  These people made 
him mad, upset and angry.  He states that cannot trust 
anyone.  

The report states that the veteran owns eleven guns and keeps 
them loaded.  He lives at the edge of a national forest, and 
he will step out his front door and yell things such as 
"fire on the line" or "free fire zone."  He will then 
proceed to shoot into the forest across from his front door.  
He states that this relieves stress and that he does this two 
or three times a month.  Similarly, he patrols his property 
several times a week, armed with a loaded pistol and 
occasionally with a shotgun, to make certain that no one is 
there.  When he sits in a room he must always sit in the back 
of the room so that he can see the people in front of him and 
to the sides of him.  He will not let anyone get behind him.  
He stated that he becomes very agitated at sudden noises and 
that his wife and son have learned to call out to him if he 
cannot see them when they approach.  

The examiner stated that the veteran was deeply depressed and 
cries three times a week in which tears will roll down his 
cheeks.  Additionally, he fells "choked up" four times a 
week in which he does not cry.  The examination report 
indicates that sleeps approximately six hours a night; 
however, this sleep is often broken up by his nightmares.  He 
stated that he has poor appetite and that his weight 
fluctuates.  During this fluctuation, his weight will 
sometimes go up or down twenty pounds. He claims to have 
suicidal ideations daily and at night he wishes that he would 
not wake up.  He feels as though his family would be better 
off if he were dead.  He has states that does nothing for fun 
or recreation and has no friends.  

The examiner noted that the veteran claimed to have daily 
violent temper attacks.  These attacks are so severe that his 
wife and son will leave the house every month or two for 
several days at a time.  During this anger attacks, he will 
throw items and has punched the wall in the past.  He stated 
that he has hit his wife and son in the past and has had a 
"real fight" with his son.  The examiner also noted that 
the veteran was having auditory hallucination and hears 
people talking all the time; however, he can not hear the 
words that they are saying.  This happens approximately four 
times a week for approximately two or three minutes at a 
time.  At the time of the examination, the veteran was taking 
Clonazepam, Prozac, and Vistaril, and the examiner felt as 
though an anticonvulsant drug would help his violent temper.  
The examiner felt as though the veteran was unable to 
maintain job stability due to his violent temper.  

VA outpatient treatment records from 1995 through 1998 show 
numerous complaints and treatment for anger, sleep disorder, 
and other problems associated with the veteran's psychiatric 
disorder.  

A VA examiner, in a VA PTSD examination report in May 1996, 
noted that, "This man has become for all practical purposes 
a hermit in his own home and almost never leaves it."  He 
would never leave to visit anyone, nor would anyone come to 
visit him, except for one friend who would visit one a month.  
The examiner felt as though his symptoms were productive of 
marked impairment in practically every area of functioning.  

Based on a review of the entire claims folder, the Board 
concludes that the medical evidence of record indicates that 
the veteran is demonstrably unable to obtain or retain 
employment, as evidenced by the May 1996 and May 1998 VA PTSD 
examinations.   Additionally, the evidence shows total 
occupational and social impairment due to his PTSD as the 
veteran has shown a propensity for violent behavior and 
suicidal ideations and experiences persistent auditory 
hallucinations.  Accordingly, the Board finds that a 100 
percent evaluation under Diagnostic Code 9411 is appropriate.  


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award and 
disbursement of monetary benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

